Name: Commission Regulation (EEC) No 597/92 of 6 March 1992 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: trade;  economic analysis;  tariff policy;  foodstuff;  chemistry
 Date Published: nan

 Avis juridique important|31992R0597Commission Regulation (EEC) No 597/92 of 6 March 1992 concerning the classification of certain goods in the Combined Nomenclature Official Journal L 064 , 10/03/1992 P. 0013 - 0014 Finnish special edition: Chapter 2 Volume 8 P. 0113 Swedish special edition: Chapter 2 Volume 8 P. 0113 COMMISSION REGULATION (EEC) No 597/92 of 6 March 1992 concerning the classification of certain goods in the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Regulation (EEC) No 3920/91 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas the nomenclature committee has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 This Regulation shall enter into force on the 21st day after its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1992. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 372, 31. 12. 1991, p. 36. ANNEX Description of goods Classification CN code Reasons (1) (2) (3) 1. Preparation consisting of wheat starch and a small amount of a-amylase (0,5 %). The starch content is over 83 %. The product is used as a finishing agent in the paper industry. 3809 10 90 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 3809, 3809 10 and 3809 10 90. 2. Iron(III)-dextran compoung containing between 5 and 20 % iron by weight in powder in 50 kg sacks; also presented in aqueous solution containing 0,5 % phenol (as preservative) in 10 to 200 litre container. 3913 90 80 Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by Note 5 to Chapter 39 and by the wording of CN codes 3913, 3913 90 and 3913 90 80 (see also the Explanatory Notes to the HS heading 39.13, part 4).